           Case 5:19-cv-06113-JCJ Document 7 Filed 08/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHALAMAR CARMON,                                  :          CIVIL ACTION
         Petitioner,                              :
                                                  :
               v.                                 :
                                                  :
J. LANE, et al.,                                  :          NO. 19-6113
               Respondents.                       :

                                            ORDER

       AND NOW, this        10th day of     August           , 2020, upon careful and independent

consideration of the pleadings and available state court records, and after review of the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge, it is ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for a writ of habeas corpus is DISMISSED;

       3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not made a

substantial showing of the denial of a constitutional right nor demonstrated that reasonable jurists

would debate the correctness of the procedural aspects of this ruling. See 28 U.S.C. § 2253(c)(2);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

       4. The Clerk of the Court shall mark this case CLOSED for statistical purposes.

                                                      BY THE COURT:

                                                        s/ J. Curtis Joyner
                                                      ____________________________________
                                                      J. CURTIS JOYNER,                 J.
